Title: To George Washington from Charles Lee, 11 April 1788
From: Lee, Charles
To: Washington, George



Dear Sir
Richmond 11th april 1788

I had the honor to receive by post your letter inclosing a certificate for sixty nine pounds a moity of what was due for a slave executed in 1781 and I have endeavoured to negotiate it but I find the terms so disadvantageous to you that I have retained it for your further directions. The value of all the state certificates depends upon the laws of taxation & revenue and as tobacco is receivable in all taxes at a price above the real market price so in the like proportion the securities which may pay taxes are reduced in their value. The offer made for your certificate is in the ratio as 20/ is to 28/ these being supposed as the average cash price and tax price of tobacco, respectively. I do not think that by keeping this certificate another year, more will be got for it because I believe the same system of revenue will be continued, but I have declined parting with it until you were informed of the loss that would follow from so doing. I have examined the law respecting claims for slaves executed: the commencement of interest is not expressly fixed and it seems to be a prevailing principle among the officers of goverment here, to construe all laws most strongly against the claims of individuals and to allow only such as are literally within the laws—Before the act of 1784 there was no interest allowed on claims for slaves executed &c. I suppose it is understood to operate in future only—Though

this be a mistake in the construction of the act, I apprehend it will not be altered, the practice of the auditor having been so long fixed; but the justice of demanding interest from the year 1781 when the slave was executed is so strong, that I will state the case to the Attorney General.
Our Legislature has pursued a system, it may be said ever since the beginning of the commonwealth, tending to efface every principle of virtue and honesty from the minds of the citizens and this is particularly obvious in the laws respecting delinquent officers and delinquent individuals as to taxes. There has scarcely been a session of the General Assembly but some law has been made to favor and relieve (as it is expressed) those who might have failed to pay what was rightly due to the commonwealth. By this sort of conduct an opinion now generally prevails among the delinquents that they will never be compelled to pay and though the act of the last assembly has most unjustly enabled such persons to pay up the arrearages in depretiated securities yet it is not expected that any considerable part of the arrearages will even yet be paid.
What the result will be, of retaining your public securities, is a thing of great uncertainty upon which opinions are very different: Unless there be a quiet and peaceable transition from the present american government, into another more powerful and independent of the people, the public debts and even private debts will in my opinion be extinguished by acts of the several Legislatures of the several states. The temper of the people in general, their habits, their interests all combine in producing such an event, and against these, natural justice will make but a feint opposition. If the proposed constitution be agreed to, and the administration be mild, just and wise, if it be so conducted as to engage the affections of the people, the public securities will appretiate and in a few years perhaps, be of considerable value.
Upon the accession of this commonwealth to the constitution, the happiness of America seems to me to depend & it is distressing to find upon the best information yet had respecting the sentiments of the conventioners that this remains very uncertain. Exclusive of Kentucky, I beleive there is a majority of ten or twelve in favor of taking it as it is; except a few characters,

the members of most knowledge and abilities and personal influence are also in favor of the constitution: It seems too to be gaining ground among the people in this part of the country from which last circumstances I have strong hopes that it will be agreed to by our convention. Kentucky is said to be divided but their representatives are as yet unknown here. Governor Randolph is Very busy with those who declare themselves undetermined, and as his mind does not seem to be yet fixed, I cannot tell how his influence will operate. I am told he has declared if nine states accept it, that he will vote for its adoption. With every sentiment of esteem and respect I have the honor to remain sir your most obedient humble servant.

Charles Lee

